Per Curiam.
Suit to enjoin the city from proceeding with the improvement of Pearl street, from Schiller street to Stewart avenue in that city. They raised the point that the board of education bad no right to sign for improvements on the ground that they are not owners of property. Without their signatures a majority of feet front would not have been represented oh the petition. The court held that the board has the right to sign petitions for improvements,as they have power to acquire, hold, possess and dispose of property, and they are owners of property within the meaning of the law.
(Question decided to the contrary by supreme court, 48 Ohio St., 88.)